Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with B. Anna McCoy on 2/4/2021.

The application has been amended as follows: 
In the claims:
1. (Currently amended) A method of separating a control plane function and a forwarding plane function of a Broadband Remote Access Server (BRAS), comprising: 
	receiving, by a server, an authentication packet from a Forwarder among a plurality of Forwarders via a data channel associated with a user access interface of the Forwarder, wherein the server enables a BRAS control plane function and each of the plurality of Forwarders enables a respective BRAS forwarding plane function, and wherein the Forwarder redirects the authentication packet received through the user access interface to the data channel; 
	authenticating, by the server, the authentication packet; and 
,
	wherein the server is configured to establish a respective different pair of a data channel and a protocol connection with each of the plurality of Forwarders,  and store, in the pairing table, a corresponding pairing entry for each of the respective different pairs, and 
	wherein the server is configured to obtain a pairing entry from the pairing table in the server and, based on the pairing entry, determine the protocol connection paired with the data channel for the transmission.
2. (Cancelled).

3. (Original) The method according to claim 1, further comprising: transmitting, by the server, a protocol packet to the Forwarder via the data channel; and receiving, by the server, a protocol packet from the Forwarder via the data channel.

4. (Original) The method according to claim 1, further comprising: receiving, by the server, a traffic statistical result through the protocol connection, wherein the traffic statistical result is reported by the Forwarder and associated with the session entry.

	receiving, by a Forwarder, an authentication packet via a user access interface of the Forwarder, wherein the Forwarder enables a BRAS forwarding plane function; 	
	redirecting, by the Forwarder, the authentication packet to a server among a plurality of servers via a data channel associated with the user access interface and transmitting the authentication packet to [[a]]the server via the data channel, wherein each of the plurality of servers enables a respective BRAS control plane function; 
	receiving, by the Forwarder, a session entry and an identity of the data channel associated with the user access interface from the server via a protocol connection between the Forwarder and the server; and 
	creating, by the Forwarder in order to forward a data packet, a forwarding entry matching the user access interface according to the session entry and the identity of the data channel,
	wherein the server is configured to obtain a pairing entry from a pairing table in the server and, based on the pairing entry, determine the protocol connection for transmitting the session entry and the identity of the data channel to the Forwarder, and 
	wherein each of the plurality of servers is configured to establish a respective different pair of a data channel and a protocol connection with the Forwarder,  and store, in a respective pairing table, a corresponding pairing entry for the respective pair.


7. (Original) The method according to claim 5, further comprising: reporting, by the Forwarder, a traffic statistical result associated with the session entry to the server through the protocol connection.
8. (Original) A server, comprising: a processor, and a machine readable storage medium, wherein the machine readable storage medium stores machine executable instructions that can be executed by the processor, and the processor is caused by the machine executable instructions to perform the method of separating a control plane function and a forwarding plane function of a Broadband Remote Access Server (BRAS) described in claim 1.

9. (Cancelled) 

10. (Original) The server according to claim 8, wherein the processor is further caused by the machine executable instructions to: transmit a protocol packet to the 

11. (Original) The server according to claim 8, wherein the processor is further caused by the machine executable instructions to: receive a traffic statistical result through the protocol connection, wherein the traffic statistical result is reported by the Forwarder and associated with the session entry.

	12. A Forwarder enabling a Broadband Remote Access Server (BRAS) forwarding plane function, comprising: 
	a forwarding chip, configured to receive an authentication packet via a user access interface of the Forwarder, 
	redirect the authentication packet to a data channel associated with the user access interface, and transmit the authentication packet to a server among a plurality of servers via the data channel, wherein each of the plurality of servers enables a respective BRAS control plane function; 
	a processor; and a machine readable storage medium, wherein, by reading and executing machine executable instructions stored in the machine readable storage medium, the processor is caused to: 

	create a forwarding entry matching the user access interface according to the session entry and the identity of the data channel,
	wherein the server is configured to obtain a pairing entry from a pairing table in the server and, based on the pairing entry, determine the protocol connection for transmitting the session entry and the identity of the data channel to the Forwarder, and 
	wherein each of the plurality of servers is configured to establish a respective different pair of a data channel and a protocol connection with the Forwarder,  and store, in a respective pairing table, a corresponding pairing entry for the respective pair.


13. (Original) The Forwarder according to claim 12, wherein, the processor is further caused by the machine executable instructions to: determine an interface identity of the user access interface; obtain an entry from an interface identity-data channel identity association table in the Forwarder, wherein, the entry includes the determined interface identity; and determine a data channel corresponding to a data channel identity in the obtained entry as the data channel associated with the user access interface.



15. (Original) The Forwarder according to claim 12, wherein, when the forwarding chip is out of work, the processor is caused by the machine executable instructions to: redirect the authentication packet to the data channel associated with the user access interface.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-8, 10-15 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1, A method of separating a control plane function and a forwarding plane function of a Broadband Remote Access Server (BRAS), comprising: 
	receiving, by a server, an authentication packet from a Forwarder among a plurality of Forwarders via a data channel associated with a user access interface of the Forwarder, wherein the server enables a BRAS control plane function and each of the plurality of Forwarders enables a respective BRAS forwarding plane function, and 
	authenticating, by the server, the authentication packet; and 
	when the authentication is successful, creating, by the server, a session entry for instructing the Forwarder to forward a data packet, and transmitting, by the server, the session entry and an identity of the data channel to the Forwarder through a protocol connection paired with the data channel,
	wherein the server is configured to establish a respective different pair of a data channel and a protocol connection with each of the plurality of Forwarders,  and store, in the pairing table, a corresponding pairing entry for each of the respective different pairs, and 
	wherein the server is configured to obtain a pairing entry from the pairing table in the server and, based on the pairing entry, determine the protocol connection paired with the data channel for the transmission…in combination with other limitations.

Regarding claim 5, A method of separating a control plane function and a forwarding plane function of a Broadband Remote Access Server (BRAS), comprising: 
	receiving, by a Forwarder, an authentication packet via a user access interface of the Forwarder, wherein the Forwarder enables a BRAS forwarding plane function; 	
	redirecting, by the Forwarder, the authentication packet to a server among a plurality of servers via a data channel associated with the user access interface and transmitting the authentication packet to the server via the data channel, wherein each of the plurality of servers enables a respective BRAS control plane function; 

	creating, by the Forwarder in order to forward a data packet, a forwarding entry matching the user access interface according to the session entry and the identity of the data channel,
	wherein the server is configured to obtain a pairing entry from a pairing table in the server and, based on the pairing entry, determine the protocol connection for transmitting the session entry and the identity of the data channel to the Forwarder, and 
	wherein each of the plurality of servers is configured to establish a respective different pair of a data channel and a protocol connection with the Forwarder,  and store, in a respective pairing table, a corresponding pairing entry for the respective pair…in combination with other limitations.
Regarding claim 12, A Forwarder enabling a Broadband Remote Access Server (BRAS) forwarding plane function, comprising: 
	a forwarding chip, configured to receive an authentication packet via a user access interface of the Forwarder, 
	redirect the authentication packet to a data channel associated with the user access interface, and transmit the authentication packet to a server among a plurality of servers via the data channel, wherein each of the plurality of servers enables a respective BRAS control plane function; 

	receive a session entry and an identity of the data channel associated with the user access interface from the server via a protocol connection between the Forwarder and the server, and 
	create a forwarding entry matching the user access interface according to the session entry and the identity of the data channel,
	wherein the server is configured to obtain a pairing entry from a pairing table in the server and, based on the pairing entry, determine the protocol connection for transmitting the session entry and the identity of the data channel to the Forwarder, and 
	wherein each of the plurality of servers is configured to establish a respective different pair of a data channel and a protocol connection with the Forwarder,  and store, in a respective pairing table, a corresponding pairing entry for the respective pair.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN

Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461